Name: Commission Regulation (EC) No 1756/96 of 10 September 1996 amending Regulation (EC) No 1598/95 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  EU finance;  prices
 Date Published: nan

 Avis juridique important|31996R1756Commission Regulation (EC) No 1756/96 of 10 September 1996 amending Regulation (EC) No 1598/95 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector Official Journal L 230 , 11/09/1996 P. 0006 - 0006COMMISSION REGULATION (EC) No 1756/96 of 10 September 1996 amending Regulation (EC) No 1598/95 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 15 (4) thereof,Whereas the Annex to Commission Regulation (EC) No 1598/95 (3), as amended by Regulation (EC) No 2931/95 (4), is valid only until 30 June 1996; whereas the arrangements should be made permanent and the deadline should be abolished;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 In the Annex to Regulation (EC) No 1598/95 the words 'applicable from 1 July 1995 to 30 June 1996` are hereby deleted.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 13.(2) OJ No L 206, 16. 8. 1996, p. 21.(3) OJ No L 151, 1. 7. 1995, p. 1.(4) OJ No L 307, 20. 12. 1995, p. 10.